Appellant's motion for rehearing in this case treats only the one question discussed in the original opinion. We think the jury had a right to consider all of the circumstances of the case and it appears perfectly clear that the agreed statement recited was made at the opening of the case and was for the purpose of settling the question of the value of the property at the time of the theft. It could have had no other purpose. Upon that agreement it was determined that the prosecution was for a felony, and the issue of the value of the property was thereby removed from the case. No other reasonable construction can be given to it. *Page 525 
The motion for rehearing is overruled.